Citation Nr: 0738442	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-32 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
September 1965.  He died in October 2003.  The appellant is 
the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued in May 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, denying the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date if service connection for the cause of the 
veteran's death is granted.  

The Board observes that, in Hupp v. Nicholson, No. 03-1668 
(U.S. Vet. App. July 18, 2007), the Court recently expanded 
the VA notice requirements for a service connection claim for 
the cause of the veteran's death.  In Hupp, the Court held 
that VA is not relieved of providing section 5103(a) notice 
merely because the appellant had provided some evidence 
relevant to each element of her claim in her application for 
benefits.  The Court noted in Hupp that 38 U.S.C.A. § 5103(a) 
required the Secretary to notify the claimant of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Court held in Hupp 
that there is no preliminary obligation on the part of VA to 
perform a pre-decisional adjudication of the claim prior to 
providing section 5103(a) notice.  However, the Court found 
that the section 5103(a) notice must be "responsive to the 
particular application submitted."  The Court observed in 
Hupp that there was a "middle ground" between a pre-
decisional adjudication and boilerplate notice addressing 
section 5103(a) compliance.

The Court determined in Hupp that, when adjudicating a claim 
for service connection for the cause of a veteran's death, VA 
must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a claim for service connection for the 
cause of a veteran's death must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The Court also found in Hupp that the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  While VA is not 
required to assess the weight, sufficiency, credibility, or 
probative value of any assertion made in the claimant's 
application for benefits, the Court held in Hupp that the 
section 5103(a) notice letter should be "tailored" and must 
respond to the particulars of the application submitted.

In the present case, the appellant maintains that the 
veteran's fatal intraventricular hemorrhage was a result of 
hypertension, for which she is under the impression he was 
service connected.  At time of the veteran's death, he was 
service-connected for residuals of a urethral stricture and 
anxiety disorder.  However, in a December 1992 rating 
decision, the RO denied service connection for hypertension 
because there was no confirmed diagnosis of hypertension 
while in service or evidence that hypertension manifested to 
a compensable degree within one year following his discharge.

Further, in the appellant's November 2007 Written Brief 
Presentation submitted by her representative, the appellant 
appears to be raising a new claim that the veteran's death 
was secondary to his anxiety disorder, indicating that he had 
overdosed on Coumadin a few days before his automobile 
accident.

On remand, the VA notice provided to the appellant by the AOJ 
must include: (1) a statement of the conditions for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a service connection claim for the veteran's 
cause of death based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a service connection 
claim for the veteran's cause of death based on a condition 
not yet service-connected.  See Hupp, supra.   The notice 
should be tailored to the facts of the appellant's claim and, 
as such, should apprise the appellant of the December 1992 RO 
decision and the basis for the denial of service connection 
for the veteran's hypertension.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the issue on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1. The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra, 
(2) requests or tells the appellant to 
provide any evidence in her possession 
that pertains to her claim and (3) 
informs the appellant of the information 
or evidence needed to establish a claim 
for service connection for the cause of 
the veteran's death, as outlined by the 
Court in Hupp, supra. 

2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim seeking entitlement to service 
connection for the cause of the veteran's 
death, to include consideration of the 
appellant's contentions regarding the 
possible causes of the veteran's death, 
as discussed above.  If any determination 
remains unfavorable to the appellant, she 
and her representative should be provided 
with a supplemental statement of the 
case.  The appellant should be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



